EXHIBIT 99.1 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS OF GENERAL CANNABIS, INC., ITS WHOLEY OWED SUBSIDIARY LV LUXURIES LIMITED, WEEDMAPS, LLC AND GENERAL HEALTH SOLUDTIONS, INC. Pro Forma Financial Information The following unaudited pro forma condensed combined financial statements give effect to the merger between General Cannabis, Inc. (“General Cannabis”) and WeedMaps, LLC (“WeedMaps”), and of the acquisition of substantially all of the assets of Synergistic Resources, LLC (“Synergistic Resources”) by General Cannabis.For accounting purposes, the WeedMaps acquisition will be treated as a reverse acquisition treated as a recapitalization of General Cannabis, Inc.The acquisition of substantially all of the assets of Synergistic Resources will be accounted for as a purchase. WeedMaps The unaudited pro forma condensed combined financial statements as of December 31, 2010 give effect to the merger between General Cannabis and WeedMaps. Prior to the transaction contemplated under the Agreement and Plan of Reorganization and Merger, General Cannabis was deemed to be a non-operating public shell corporation with nominal net assets and WeedMaps was a private operating company with significant operations.Following completion of the merger, assuming the issuance of shares pursuant to certain earn-out provisions, General Cannabis’ previous shareholders owned 64,215,256 shares of common stock and WeedMaps shareholders owned 32,400,000, or approximately 34% of the outstanding shares of General Cannabis’ common stock. For accounting purposes the transaction is considered to be a reverse merger treated as a recapitalization of General Cannabis where General Cannabis is the surviving legal entity and the accounting acquiree, and WeedMaps is considered to be the accounting acquirer and the legal acquiree. The assets and liabilities of WeedMaps are recorded at their historical cost with the equity structure of General Cannabis.No goodwill is recorded in the transaction.General Cannabis is deemed a continuation of the business of WeedMaps and the historical financial statements of WeedMaps will become the historical financial statements of General Cannabis. The unaudited pro forma information is presented for illustration purposes only in accordance with the assumptions set forth below and in the notes to the pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheets as of December 31, 2010 combines the balance sheets of General Cannabis and WeedMaps and gives pro forma effect to: (i) the issuance of Secured Promissory Notes with the aggregate principal amount of $3,600,000, in the form of four $900,000 principal amount 0.35% Secured Promissory Notes, issued to the sellers of WeedMaps; (ii) the exchange of 100% of the membership interests of WeedMaps, LLC in exchange for the issuance of 16,400,000 shares of common stock by General Cannabis; (iii) up to an additional 16,000,000 shares of General Cannabis’ common stock pursuant to certain Earn-out provisions; (iv) the reverse merger between General Cannabis and WeedMaps, and the associated recapitalization of General Cannabis in which WeedMaps is deemed to be the acquiring entity for accounting purposes, as if the reverse merger had been completed as of December 31, 2009. The unaudited pro forma condensed combined statements of operations for the year ended December 31, 2010 combines the statement of operations of General Cannabis and WeedMaps and gives pro forma effect to these transactions as if they were completed on December 31, 2009. The historical data of General Cannabis and WeedMaps for the year ended December31, 2010 has been derived from their audited financial statements. The unaudited pro forma condensed combined balance sheets and statements of operations are based on assumptions and include adjustments as explained in the notes thereto. 1 The summary unaudited pro forma condensed combined financial statements do not necessarily reflect the results of operations of General Cannabis and WeedMaps that actually would have resulted had the Merger been consummated as of the dates referred to above. Accordingly, such data should not be viewed as fully representative of the past performance of General Cannabis or WeedMaps or indicative of future results. These unaudited pro forma condensed combined financial statements are based upon the respective historical financial statements of General Cannabis and WeedMaps and should be read in conjunction with the historical financial statements of General Cannabis and WeedMapsand the related notes. Synergistic Resources The unaudited pro forma condensed combined financial statements as of December 31, 2010 give effect to the acquisition of substantially all of the assets of Synergistic Resources. The Synergistic Resources assets were placed into General Health Solutions, Inc., a wholly owned subsidiary of General Cannabis.The acquisition will be accounted for as a purchase, with the assets acquired and liabilities assumed recorded at fair value, and the results of Synergistic Resources operations included in General Health Solutions’ financial statements from the date of acquisition, December 3, 2010. The historical data of General Cannabis and Synergistic Resources for the year ended December31, 2010 has been derived from their audited financial statements. The unaudited pro forma condensed combined balance sheet and statements of operations are based on assumptions and include adjustments as explained in the notes thereto. The summary unaudited pro forma condensed combined financial statements do not necessarily reflect the results of operations of General Cannabis and General Health Solutions that actually would have resulted had the acquisition been consummated as of the dates referred to above. Accordingly, such data should not be viewed as fully representative of the past performance of General Cannabis or General Health Solutions or indicative of future results. 2 GENERAL CANNABIS, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet December 31, 2010 General Cannabis, Inc. LV Luxuries, Inc. WeedMaps, LLC General Health Solutions, Inc. Proforma Adjustments Proforma ASSETS CURRENT ASSETS Cash and cash equivalents $ — $ Accounts receivable — 1 — — (1 ) — Other current assets — — — TOTAL CURRENT ASSETS (1
